        Case 2:20-cv-02007-DB Document 10 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ARTHUR TAYLOR,                                      No. 2:20-cv-2007 DB P
11                        Plaintiff,
12            v.                                          ORDER
13    LANDON BIRD, et al.,
14                        Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

17   appointment of counsel because of alleged obfuscation by the California Department of

18   Corrections and Rehabilitation when defending against claims brought by prisoners.

19          The United States Supreme Court has ruled that district courts lack authority to require

20   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

21   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

22   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

23   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

24          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

25   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

26   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

27   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

28   common to most prisoners, such as lack of legal education and limited law library access, do not
                                                         1
          Case 2:20-cv-02007-DB Document 10 Filed 01/06/21 Page 2 of 2


 1   establish exceptional circumstances that would warrant a request for voluntary assistance of

 2   counsel. In the present case, the court does not find the required exceptional circumstances.

 3             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

 4   counsel (ECF No. 9) is denied.

 5   Dated: January 5, 2021

 6

 7

 8

 9

10   /DLB7
     DB/Inbox/Routine/tayl2007.31
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
